Citation Nr: 1029445	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-24 159	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased compensable rating for bilateral 
hearing loss for the period from October 11, 2002 to December 6, 
2009, and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service from August 1952 to July 1954.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  By this rating action, the RO continued a 
noncompensable rating assigned to the service-connected bilateral 
hearing loss.  The Veteran appealed the RO's April 2007 rating 
action to the Board. 

By an April 2010 rating action, the RO assigned a 50 percent 
rating to the service-connected bilateral hearing loss, effective 
December 7, 2009--the date of a VA examination report reflecting 
an increase in severity of this disability.  Because the increase 
in the evaluation of the Veteran's bilateral hearing loss does 
not represent the maximum rating available for the condition, the 
Veteran's increased evaluation claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has 
framed the issue on appeal as that reflected on the title page.


FINDINGS OF FACT

1.  The Veteran had military service from August 1952 to July 
1954.

2.  On May 28, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


